DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The applicant’s preliminary amendment filed 05/31/2019 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/31/2019, 05/28/2020, and 07/28/2020 were filed and are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shakir et al (US 2006/0132903 A1).
 regard to claim 1, Shakir et al disclose a laser illumination device, comprising: 
a light source (110) component configured to emit a laser beam; 
a micro-element lens (120) configured to spread out the laser beam; and 
a lens unit (150) that has an incident face on which the laser beam is incident from the micro-element lens, and an emission face provided on an opposite side from the incident face and including a convex shape, the lens unit having negative power to spread out the laser beam incident from the micro-element lens. (Figure 1; see at least [0015] and [0016])
	
	In regard to claim 2, Shakir et al disclose that the micro-element lens has a plurality of micro-lenses disposed in a same plane. (As depicted)

	In regard to claim 3, Shakir et al disclose that the micro-lenses included in the micro-element lens have a shape in which a curvature of a convex portion is large in a cross sectional view parallel to an optical axis. (This claim is broad—“a curvature… is large” is poorly defined and arbitrary as it is not compared to another element—this term of degree can be said to be taught.)

	In regard to claim 5, Shakir et al disclose that the incident face of the lens unit has a concave shape. (As depicted)

	In regard to claim 6, Shakir et al disclose that the lens unit is a meniscus lens. (See [0016])

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2004/0196561 A1).
In regard to claim 11, Tanaka discloses a laser illumination device, comprising: 
a light source component configured to emit a laser beam (laser oscillator); 
a lens unit (beam expander) that has an incident face on which the laser beam is incident from the light source component, and an emission face provided on an opposite side from the incident face and including a convex shape, the lens unit having negative power to spread out the laser beam; and 
a micro-element lens (homogenizer) having a plurality of micro-lenses disposed on the emission face of the lens unit, the micro-element lens configured to spread out the laser beam. (Figure 1A; see at least [0018] and [0019])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakir et al (US 2006/0132903 A1) in view of Tanaka (US 2004/0196561 A1).
In regard to claim 4, Shakir et al fail to disclose a microlenses formed as cylindrical lenses.
	Tanaka teaches micro-lenses included in the micro-element lens are cylindrical lenses (homogenizer). (Figure 1A; see [0019])
	It would have been obvious to one of ordinary skill in the art at the time of filing to for the microlens of Shakir et al as cylindrical lenses, such as taught by Tanaka, in order to shape the resulting light distribution. 

	In regard to claim 7, Shakir et al fail to disclose a beam expander.
	Tanaka teaches a beam expander that is configured to combine a plurality of lenses disposed between the light source component and the micro-element lens, and configured to expand the beam diameter of the laser beam emitted from the light source component. (Figure 1A; see at least [0018])
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the beam expander of Tanaka into the laser device of Shakir et al in order to further improve the dispersion of the laser beam.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakir et al (US 2006/0132903 A1) in view of Shyu (US 2016/0039333 A1).
	In regard to claims 8-10, Shakir et al fails to disclose that the micro-element lens includes diffusion particles configured to spread out an incident laser beam, as recited in claim 8, that the lens unit includes diffusion particles configured to spread out an incident laser beam, as recited in claim 9, or that a diffuser disposed between the micro-
	Shyu teaches a laser system having a compounded lenses combinded with a diffusion element (12). (Figure 1; see at least [0020])
	Diffusers and diffusion particles which function off the principle of dynamic light scattering are notoriously old and well-known, and whether the diffusion particles are doped within a lens structure or included within their own element, the resulting change in the light distribution is substantially the same. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the diffusor of Shyu, or particles doped into the either the lens of microlens, into the system of Shakir et al in order to improve the overall dispersion of the laser.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 2018/0172803 A1) in view of Tanaka (US 2004/0196561 A1).
	In regard to claim 12, Liang et al discloses a diffused laser illumination device (1), a light receiver (20) configured to receive reflected light of the laser beam emitted from the laser illumination device, from a plurality of directions, and a detector (23) configured to detect surrounding objects on the basis of the amount and direction of the reflected light received by the light receiver. (Figure 3; see at least [0023]-[0026])
	Liang et al fails to disclose a diffused laser illumination optics as recited in claim 1. 
Tanaka teaches a laser illumination device, comprising: a light source component configured to emit a laser beam (laser oscillator); a lens unit (beam expander) that has an incident face on which the laser beam is incident from the light source component, and an emission face provided on an opposite side from the incident face and including a convex shape, the lens unit having negative power to spread out the laser beam; and a micro-element lens (homogenizer) having a plurality of micro-lenses disposed on the emission face of the lens unit, the micro-element lens configured to spread out the laser beam. (Figure 1A; see at least [0018] and [0019])
	Tanaka teaches the opposite arrangement as that claimed in claim 1. However, claim 1 and claim 11 are obvious variants of each other—the goal at hand is to spread a dangerous laser light so that it covers a wider area and prevents retina damage to an onlooker—the order to diffusing elements is not important in this case. (If the applicant argues that claim 1 and claim 11 are not obvious variants, than per the requirements of 35 USC 101, one of the claims must be withdrawn in order for the applicant to maintain this position. A failure to withdraw one of these claims will be a concession on the record to the fact that they are indeed obvious variants.) 
	As such, where a diffused laser light is already taught by Liang et al, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the laser light system of Liang et al with that of Tanaka in order to provide for an improved diffused laser light for a LIDAR system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Campbell (US 2018/0284276 A1) disclose a LIDAR system.

Itoh et al (US 2010/0231862 A1) disclose a laser projection system.
Kurashige et al (US 2019/0024862 A1) disclose a laser illumination device.
Lin et al (US 2015/0153018 A1) disclose a beam diffusing module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        

/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875